Mills, J.
(dissenting, with whom Rubin, J., joins). I agree with the majority, of course, that a constitutionally valid plea “must be voluntary and intelligent,” Commonwealth v. Hunt, 73 Mass. App. Ct. 616, 619 (2009), and that “[a] guilty plea generally is voluntary and an intelligent admission of guilt ‘if the record shows ... a representation that counsel has explained to the defendant the elements he admits by his plea.’ ” Commonwealth v. Sherman, 451 Mass. 332, 335 (2008), quoting from Commonwealth v. Colantoni, 396 Mass. 672, 679 (1986). However, I am not satisfied that a defense counsel’s explanation of the elements of the charge relieved the judge of the independent duty to ensure that there was a factual basis for the charge. See Mass.R.Crim.P. 12(c)(5), as amended, 399 Mass. 1215 (1987); Commonwealth v. DelVerde, 398 Mass. 288, 296-297 (1986).
Pursuant to Mass.R.Crim.R 12(c)(5), “[t]he judge shall conduct a hearing to determine the voluntariness of the plea or admission and the factual basis of the charge” and “shall not accept a plea of guilty unless the judge is satisfied that there is *455a factual basis for the charge.”1 In Commonwealth v. DelVerde, the court explained that “[a] defendant’s choice to plead guilty will not alone support conviction; the defendant’s guilt in fact must be established. . . . Whether the defendant admits to the crime in open court, or the Commonwealth shows the factual basis for the plea, a court may not convict unless there are sufficient facts on the record to establish each element of the offense.” Commonwealth v. DelVerde, 398 Mass. at 296-297 (citations omitted) (record did not show requisite evidence of defendant’s mental responsibility).2 See Commonwealth v. Jenner, 24 Mass. App. Ct. 763, 771-775 (1987) (under Mass.R. Crim.P. 12[c][5][A], trial judge must “determine . . . whether the evidence which he ha[s] heard, plus any information he has obtained in the plea hearing, is sufficient, when considered with reasonable inferences which may be drawn therefrom, to support the charge”); Commonwealth v. Hernandez, 60 Mass. App. Ct. 416, 418 (2004).
The analysis whether the defendant’s plea was voluntary and intelligent is distinct from the determination whether there is a factual basis for the charge, and the gravamen of the defendant’s complaint here is that there was no such factual basis. In Commonwealth v. Jones, 60 Mass. App. Ct. 88 (2003), the *456defendant argued that his plea was not intelligent. The court noted that with respect to intelligence, “we are concerned with the defendant’s awareness of the nature of the charged offenses.” Id. at 90 n.2. The court explained that the judge “must make ... a determination to ensure that a factual basis exists for each element of the offenses charged, see Commonwealth v. DelVerde, 398 Mass. [at] 297.” Ibid. However, “the fact that he has done so does not conclude our inquiry as to the state of the defendant’s understanding of the elements of the charges against him. This is because while it seems reasonable to suppose that the judge had a police report or some other factual synopsis before him that allowed him to ascertain the basis of the charges, the judge’s state of mind is not at issue here; we are concerned with the defendant’s awareness of the nature of the charged offenses.” Ibid. Likewise, “[v]oluntariness and factual basis are distinct concepts,” but “an inquiry concerning the factual basis of a charge ‘can be of significant assistance to the judge in the performance of his duty to ensure that the plea is voluntarily and intelligently made,’ Commonwealth v. Morrow, 363 Mass. 601, 608 (1973).” Commonwealth v. Fernandes, 390 Mass. 714, 718-719 (1984).
While the plea in this case may have been voluntary and intelligent, the evidence presented cannot provide a factual basis for the charge of resisting arrest. The prosecutor’s recitation of facts provided the only evidence at the time of the plea hearing. In pertinent part, the prosecutor’s narration was as follows:
“Basically, Judge, the facts of this case are this defendant came home, the police were there dealing with an argument from two other people. He said, ‘What the “F” is going on? This is my “f-ing” house,’ which, apparently, it was. They proceeded outside, there was a crowd gathering and then he continued to mouth off to the police and then he resisted a little bit when they went to arrest him are the essential facts, Judge.
“[J]ust kind of, honestly, Judge, kind of hard to infer with *457— from the police report what exactly he did to resist. However, it says he interferes with the police. So —
“Judge, . . . this defendant arrived home, the police were at his residence when he arrived home. They asked him — He was excited, they asked him to calm down and they brought him outside. There was a crowd gathering; he continued to disturb the area. When the police went to place him under arrest for this, he resisted their arrest.”
Resisting arrest requires evidence that the defendant “knowingly prevent[ed] or attempted] to prevent a police officer . . . from effecting an arrest . . . by: (1) using or threatening to use physical force or violence against the police officer or another; or (2) using any other means which creates a substantial risk of causing bodily injury to such police officer or another.” G. L. c. 268, § 32B(a), inserted by St. 1995, c. 276. “ ‘[T]he crime [of resisting arrest] is committed, if at all, at the time of the “effecting” of an arrest.’ Commonwealth v. Grandison, 433 Mass. 135, 145. An arrest is effected when there is (1) ‘an actual or constructive seizure or detention of the person, [2] performed with the intent to effect an arrest and [3] so understood by the person detained.’ Ibid., quoting from Commonwealth v. Cook, 419 Mass. 192, 198 (1994). The standard for determining whether a defendant understood that he was being arrested is objective — whether a reasonable person in the defendant’s circumstances would have so understood.” Commonwealth v. Grant, 71 Mass. App. Ct. 205, 208 (2008).
Here, the only facts before the judge at the plea hearing3 were that the defendant swore twice, “mouthed off,” “was excited,” was asked to “calm down,” and “disturb[ed] the area,” all prior to the police placing him under arrest. Aside from the conclusory statement that he “resisted arrest,” there is no evidence that he continued these actions after the arrest was effected. Nor is there any evidence that his conduct rose to the level of “using or threatening to use physical force or violence” *458or “creating] a substantial risk of causing bodily injury” once the arrest was effected. G. L. c. 268, § 32B(a).
The statement that the defendant “resisted arrest” provides no information about the underlying facts necessary to establish the elements of the crime charged. The majority relies on passing dicta in Commonwealth v. Tavernier, 76 Mass. App. Ct. 351, 357 (2010), to show that the charge of “resisting arrest” is “self-explanatory” such that the term obviated the need for additional facts on the record. In Tavernier, there was evidence that the defendant struggled when officers approached him after he had completed multiple drug transactions and attempted to place him in custody. Ibid. He acknowledged in his plea hearing that he “used force against officers effecting a lawful arrest.” Ibid.4 The court explained that a reasonable person would have known he was under arrest and that the defendant acknowledged sufficient facts in the hearing, before adding that “[i]n any event, the charge is self-explanatory.” Ibid. Tavernier did not analyze whether a prosecutor’s mere statement that the defendant “resisted arrest” provided a sufficient factual basis for the guilty plea.
I agree that “resisting arrest” carries a legal connotation, but disagree that to “resist” carries a commonly understood meaning so as to provide a factual understanding of the defendant’s behavior. “Resisting arrest” does not necessarily imply particular behavior by the defendant that would constitute “using or threatening to use physical force or violence” or “other means which creates a substantial risk of causing bodily injury.” G. L. c. 268, § 32B(a). This is made evident by the generalities in the definition cited by the majority such as to “withstand,” “repel or ward off,” “strive” and “oppose.” By comparison, to “forcibly rape[]” commonly indicates the more specific behavior of “sexual intercourse” that was required in Commonwealth v. Sherman, 451 Mass. 332, 336 (2008). See Commonwealth v. Jones, 60 Mass. App. Ct. at 91 (neither “assault and battery” nor “intimidation of a witness” are self-explanatory, regardless of whether they have “entered common parlance”).
The police report was not submitted at the plea hearing, and the judge did not have the benefit of it when determining whether *459there was a sufficient factual basis for the plea on the record. Therefore it is irrelevant to the case before us. Even if the judge had had it, the report would not have provided the requisite factual basis. According to the report, the defendant arrived home while two officers were investigating a report of a possible domestic disturbance at his address. The defendant, who was yelling and swearing, repeatedly tried to enter the apartment despite being asked to calm down and wait outside. The officers escorted the defendant outside and called for backup. The defendant “was told . . . if he did not cease his actions he would be subject to arrest.” He began yelling, “Fuck that bullshit, you better not touch me motherfuckers, I don’t like the fucking police.” “[He] continued to yell and swear and was subsequently placed under arrest.” He was then handcuffed, read his Miranda rights, and transported to the police station.
As with the plea colloquy, this evidence cannot, without more, establish the elements of resisting arrest. The police report is explicit that the arrest was made “subsequent” to the yelling and quoted statements. Although the police had warned the defendant to calm down or “he would be subject to arrest,” a reasonable person would not construe a verbal warning that they could be arrested as initiating an arrest. Nor does the record reveal additional facts that might lead a reasonable person to understand that the warning was not actually a warning and that an arrest was, in fact, occurring. See Commonwealth v. Grant, 71 Mass. App. Ct. at 209 (defendant did not resist arrest when he fled from officers who intended to arrest him because they did not objectively communicate that intention to defendant before or during pursuit).
The imprecision in the majority’s assertion that a reasonable person who is warned to discontinue his interference in an investigation or face arrest and then continues to interfere “would have known he was being arrested” is a matter of real concern. Resisting arrest occurs “at the time of the ‘effecting’ of an arrest,” an element of which is the “actual or constructive seizure or detention of the person.” Commonwealth v. Grant, supra at 208, quoting from Commonwealth v. Grandison, 433 Mass. at 145, and Commonwealth v. Cook, 419 Mass. at 198. Since one cannot be criminally punished for resisting arrest based on *460conduct that occurred prior to the commencement of the arrest, what the majority describes as the defendant’s “profanity-laden threats of his dislike of the police and directing them not to touch him in no uncertain terms,” which were part of the basis for his subsequent arrest, cannot amount to resistance to it. A defendant’s conduct or statement does not initiate the actual or constructive seizure of a person; a police officer does. There is no information in the report about what the defendant did or said once the officer effected the arrest. The report thus provides no information that the defendant used or threatened physical force or created a substantial risk of causing bodily injury once the police initiated the arrest.
As there is no view of the information before the judge at the time of the entry of the plea that can support the charge of resisting arrest, I would reverse. Compare Commonwealth v. Jenner, 24 Mass. App. Ct. 763, 771-775 (1987).

See also Reporters’ Notes to Rule 12(c)(5)(A), Mass. Ann. Laws Court Rules, Rules of Criminal Procedure, at 1438-1439 (LexisNexis 2011-2012) (“The ‘factual basis’ standard can be met by having the prosecutor state for the record the evidence that the Commonwealth would have presented had the case gone to trial. In addition, the court may require sworn testimony from a prosecution witness or of the defendant”); Commonwealth v. DelVerde, 398 Mass. at 297, quoting from North Carolina v. Alford, 400 U.S. 25, 37-38 (1970) (if the defendant professes innocence, the court may accept a guilty plea “if the State can demonstrate a ‘strong factual basis’ for the plea”).


The court in Commonwealth v. DelVerde, 398 Mass. at 297, cited Henderson v. Morgan, 426 U.S. 637, 645-646 (1976), as supporting the factual basis requirement. The court also found Santobello v. New York, 404 U.S. 257, 261 (1971) , instructive. There, the Supreme Court explained that under Fed.R. Crim.P. 11, “the sentencing judge must develop, on the record, the factual basis for the plea, as, for example, by having the accused describe the conduct that gave rise to the charge. The plea must, of course, be voluntary and knowing . . . .” (Footnote omitted.) Rule 11 of the Federal Rules of Criminal Procedure, which mirrors our own Mass.R.Crim.P. 12(c)(5)(A) on the factual basis requirement, provides in pertinent part: “The court shall not enter a judgment upon a plea of guilty unless it is satisfied that there is a factual basis for the plea.”


The only additional evidence comes from the police report, which the defendant introduced on appeal and which I discuss below.


In the case before us, there was no evidence of a struggle, and the defendant did not acknowledge that he used force during the arrest.